ICJ_064_USDiplomaticStaffTehran_USA_IRN_1980-05-24_JUD_01_ME_02_FR.txt.  

51

OPINION DISSIDENTE DE M. MOROZOV
[Traduction]

Jai voté contre les paragraphes 1, 2, 5 et 6 et pour les paragraphes 3 et 4
du dispositif de l'arrêt. En outre je n’ai pu accepter certains passages des
motifs et je voudrais dire pourquoi.

1. Jestime que les règles du droit international général relatives aux
privilèges, inviolabilités et immunités du personnel dipiomatique et consu-
laire, règles consacrées par une longue pratique, sont des plus importantes
pour la mise en ceuvre de principes fondamentaux du droit international
contemporain tels que celui de la coexistence pacifique entre pays a
structures politiques, sociales et économiques différentes. Ces règles sont
incorporées dans la convention de Vienne du 18 avril 1961 sur les relations
diplomatiques et dans la convention de Vienne du 24 avril 1963 sur les
relations consulaires.

Les obligations imposées aux parties par ces conventions doivent étre
strictement respectées et il doit être mis fin sans delai à toute violation de
leurs dispositions par quelque pays que se soit.

2. Toutefois la Cour n’a compétence pour connaitre d’une question
relative à de telles violations, à la requête d’une seule des parties au
différend, que si l’autre partie a exprimé, sous l’une ou l’autre des formes
prévues aux articles 36 ou 37 du Statut, son consentement à ce que l'affaire
soit portée devant la Cour. En ce qui concerne le présent différend, qui a été
soumis à la Cour par une seule partie, il y a lieu de noter que les protocoles
de signature facultative aux deux conventions de Vienne disposent en leur
article I:

« Les différends relatifs à l'interprétation ou à l’application de la
convention relèvent de la compétence obligatoire de la Cour interna-
tionale de Justice, qui, à ce titre, pourra être saisie par une requête de
toute partie au différend qui sera elle-même Partie au présent Proto-
cole. » (Les italiques sont de moi.)

Ces protocoles de signature facultative ont été dûment ratifiés par les
Etats-Unis et par l'Iran.

3. Il n’aurait donc pas été nécessaire d’entreprendre ce nouvel examen
de la question de compétence si, au paragraphe 1 du dispositif, la Cour
s'était bornée à reconnaître que la République islamique d’Iran a violé
plusieurs obligations dont elle est tenue en vertu des conventions de Vienne
de 1961 et de 1963.

Mais la Cour a qualifié les actes de l’Iran de violations de ses obligations

52

 

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (OP. DISS. MOROZOV) 52

« en vertu de conventions internationales en vigueur entre les deux pays » (les
italiques sont de moi.)

La formule adoptée par la Cour, rapprochée des paragraphes 50, 51, 52,
53, 54 de l'arrêt, revient à dire que le traité d’amitié, de commerce et de
droits consulaires de 1955 entre les Etats-Unis et l'Iran est une autre source
de compétence de la Cour en l’espèce.

Si l’on compare le texte de l’article I des deux protocoles de signature
facultative aux conventions de Vienne au texte de l’article XXI, para-
graphe 2, du traité de 1955, on voit aisément que ce dernier instrument — à
la différence des protocoles de signature facultative — ne prévoit pas la
compétence inconditionnelle de la Cour sur requête d’une seule partie au
différend.

Dans son mémoire (p. 41), le demandeur a concédé : « Certes il n’est pas
expressément prévu à l’article XXI, paragraphe 2, que l’une ou l’autre
partie à un différend puisse porter celui-ci devant la Cour par requête
unilatérale. »

La suite du mémoire contient des références à l'interprétation de cer-
tains traités bilatéraux du même type donnée, dit-on, d’un commun accord
par les Etats-Unis d'Amérique et d’autres pays. D’après l’agent des Etats-
Unis, divers pays estimeraient qu’une formule analogue à celle de larti-
cle XXI, paragraphe 2, du traité donne à toute partie le droit de saisir la
Cour d’un différend par requête unilatérale.

Or, comme il est dit justement à la page 42 du mémoire : « Certes l'Iran
n’est pas lié par une interprétation sur laquelle les Etats-Unis et des pays
tiers sont tombés d’accord. » Le demandeur a donc reconnu lui-même que,
du point de vue juridique, le traité d'amitié, de commerce et de droits
consulaires de 1955 ne pouvait servir de fondement à la compétence de la
Cour.

Compte tenu des actes accomplis par le Gouvernement des Etats-Unis
d'Amérique en novembre 1979 et de décembre 1979 à avril 1980 — l’in-
vasion militaire du territoire de l’Iran et une série de sanctions écono-
miques et d’autres mesures coercitives qui sont pour le moins incompa-
tibles avec des notions telles que l’amitié —, il est évident que, selon les
principes communément reconnus du droit international, les Etats-Unis se
sont désormais privés de tout droit d’invoquer le traité de 1955 dans leurs
relations avec la République islamique d’Iran.

En s’efforgant de prouver que les dispositions du traité de 1955 peuvent
être considérées comme une source de compétence en l'espèce, la Cour,
dans certains de ses motifs, va jusqu’à considérer les actes des Etats-Unis
d’Amérique comme étant en quelque sorte des contre-mesures normales et
méconnait qu’ils sont incompatibles non seulement avec le traité de 1955,
mais aussi avec les dispositions du droit international général, y compris la
Charte des Nations Unies.

4. Par ailleurs la formule utilisée par la Cour au paragraphe 1 du dis-
positif, rapprochée du paragraphe 55 des motifs et des paragraphes 5 et 6

53

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (OP. DISS. MOROZOV) 53

du dispositif, implique que c’est seulement dans le présent arrêt que la Cour
a décidé de ne pas rechercher si, dans les circonstances de l’espèce, l’ar-
ticle 13 de la convention de 1973 sur la prévention et la répression des
infractions contre les personnes jouissant d’une protection internationale,
y compris les agents diplomatiques, « peut servir de fondement à l'exercice
de sa compétence pour connaître » des demandes des Etats-Unis d’Ame-
rique.

La Cour prévoyant au paragraphe 6 du dispositif une reprise éventuelle
de l'affaire sur une question de réparation, cela implique qu’elle n’exclut
pas que la prétention des Etats-Unis de fonder la compétence sur la
convention de 1973 puisse être réexaminée à l’avenir. Je me vois donc
obligé de faire observer que la convention de 1973 ne prévoit pas le droit
inconditionnel d’une partie à un différend de saisir la Cour d’une requête.
En vertu de l’article 13 de la convention, ce droit ne prend naissance que si,
dans un délai de six mois, l’autre partie n’a pas accepté une demande
tendant à organiser un arbitrage. Le mémoire des Etats-Unis, de même que
les explications complémentaires fournies par le conseil des Etats-Unis à
l'audience du 20 mars 1980, attestent que le Gouvernement des Etats-Unis
n’a jamais suggéré au Gouvernement de la République islamique d’Iran
l’organisation d’un arbitrage comme le prévoit la convention de 1973.

Ï convient aussi de noter que la convention de 1973 n’est pas destinée à
se substituer à Pune ou l’autre des conventions de Vienne de 1961 et de
1963 ; elle a été élaborée afin d’assurer la coopération entre Etats dans la
lutte contre le terrorisme international.

Enfin la formule utilisée par la Cour au paragraphe 1 du dispositif,
rapprochée du paragraphe 91 des motifs, aboutit à accuser sans fondement
l'Iran d’avoir violé la Charte des Nations Unies et la déclaration universelle
des droits de l’homme.

5. Les paragraphes 2, 5 et 6 du dispositif de l’arrêt ont trait à la question
de la responsabilité de la République islamique d’Iran envers les Etats-
Unis d’ Amérique et de l'obligation de l'Iran de faire réparation aux Etats-
Unis.

Tl est bien connu que, selon le droit international général, des violations
d'obligations internationales librement souscrites peuvent entraîner une
obligation de dédommager de leurs conséquences.

Mais étant donné les événements extraordinaires survenus pendant le
délibéré judiciaire, au cours duquel on a vu le demandeur lui-même com-
mettre de nombreux actes causant de graves dommages à la République
islamique d’Iran, le demandeur a perdu, sur le plan juridique comme sur le
plan moral, le droit d’attendre de la Cour qu’elle donne suite à aucune
demande de réparation.

La situation dans laquelle la Cour a procédé à son délibéré judiciaire en
l'espèce est sans précédent dans toute l'histoire de l'administration de la justice
internationale, aussi bien devant la présente Cour que devant toute autre
instance judiciaire internationale.

54

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (OP. DISS. MOROZOV) 54

En même temps qu’il proclamait son intention de régler exclusivement
par des moyens pacifiques le différend entre les deux Etats, et qu’il sai-
sissait la Cour d’une requête, le demandeur a en fait agi à l’encontre de ses
propres déclarations et commis une série de violations graves des dispo-
sitions du droit international général et de la Charte des Nations Unies.
Pendant la période d’attente de la décision de la Cour, ces violations ont
consisté en sanctions économiques unilatérales et en nombre d’autres
mesures coercitives contre l'Iran et elles ont eu pour couronnement une
attaque militaire contre le territoire de la République islamique d'Iran.

Il y a eu entre autres la décision de bloquer les avoirs iraniens aux
Etats-Unis qui, d’après la presse et la radiodiffusion, représenteraient
quelque 12 milliards de dollars. Le 7 avril 1980 le président des Etats-Unis
a adopté des mesures additionnelles en vue de permettre aux autorités des
Etats-Unis de disposer ultérieurement des avoirs bloqués. Dans la lettre de
l'agent adjoint des Etats-Unis en date du 15 avril 1980, ces actes du
Président ont été expliqués notamment par la nécessité de procéder à un
inventaire et à « un calcul qui se révéleront sans doute utiles dans la suite de
la procédure devant la Cour en ce qui concerne le montant de la réparation
due par l'Iran ». Mais la lettre de l’agent adjoint ne touche pas le point
crucial de la déclaration faite le 7 avril 1980 par le président des Etats-Unis,
laquelle montre sans conteste que le but réel du blocage des avoirs iraniens
est de les utiliser conformément à des décisions à prendre par les Etats-
Unis eux-mêmes sur le plan interne.

Dans la déclaration du président des Etats-Unis en date du 7 avril 1980,
on peut lire :

«3. Le secrétaire au Trésor fera un inventaire officiel des avoirs du
Gouvernement iranien bloqués en vertu de mon ordre antérieur et il
procédera également au recensement ou à linventaire des réclama-
tions de citoyens ou de sociétés américaines contre le Gouvernement
de l'Iran. Ce relevé aidera à mettre au point un plan d'action contre l'Iran
au profit des otages, de leurs familles et des autres réclamants américains.
Nous sommes en train de préparer une législation qui sera soumise au
Congrès pour faciliter l'examen et le règlement de ces réclamations. »
(Les italiques sont de moi.)

Dans le contexte, cela implique que les Etats-Unis agissent comme juge
et partie. On notera que, d'après un article paru dans I’ International Herald
Tribune des 19-20 avril 1980, la proposition soumise au Congrès des Etats-
Unis prévoit une disposition visant à « rembourser les Etats-Unis de leurs
dépenses militaires entratnées par la crise des otages » (les italiques sont de
moi).

6. Au surplus, bien que le Conseil de sécurité n’ait pas adopté les
sanctions suggérées par les Etats-Unis contre la République islamique
d’Iran, le Gouvernement des Etats-Unis a décidé, non seulement d’appli-
quer unilatéralement toutes ces sanctions, mais de prendre en outre cer-
taines mesures de coercition.

Dans ces circonstances tout à fait insolites, rien n’autorisait à inclure

55
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (OP. DISS. MOROZOV) 55

dans l’arrêt des dispositions relatives à la responsabilité de la République
islamique d’Iran envers les Etats-Unis d'Amérique et à l'obligation de
réparer, comme on en trouve aux paragraphes 2, 5 et 6 du dispositif. La
Cour, ne tenant pas compte du caractère illicite des actes susmentionnés
des Etats-Unis d'Amérique ne dit rien de la responsabilité du demandeur
envers la République islamique d’Iran découlant de ces actes.

Le paragraphe 6 du dispositif de l'arrêt, qui énonce que « les formes et le
montant de cette réparation seront réglés par la Cour, au cas où les parties
ne pourraient se mettre d'accord à ce sujet, et réserve à cet effet la suite de la
procédure », ne change rien à mes objections. Même si on le détache du
paragraphe 5 et si on le rapproche uniquement du paragraphe 2, il reste
évident que la Cour reconnaît l'obligation impérative de l’Iran de faire
réparation aux Etats-Unis.

Il a été prétendu que l’absence de l'Iran à l'instance empéchait de
prendre en considération ses éventuelles demandes reconventionnelles
contre les Etats-Unis. Mais les actes parfaitement unilatéraux des Etats-
Unis contre l’Iran pendant la procédure sont clairement établis par des
documents présentés sur requête de la Cour par le demandeur lui-même ;
au moins dans son examen de la question de la responsabilité, rien en droit
n’interdisait à la Cour de tenir compte de ces éléments de preuve sur sa
propre initiative en vertu de l’article 53 de son Statut.

7. Certaines parties des motifs décrivent les circonstances de l'affaire
d’une manière que j'estime inexacte ou tendancieuse.

Je n’ai pas l'intention de citer tous les paragraphes des motifs que je ne
puis accepter. Je me bornerai à faire état des points qui me paraissent les
plus importants.

8. Je n’ai pu accepter les paragraphes 32,93 et 94. La façon dont la Cour
les a rédigés ne donne pas une description complète et correcte des actions
menées par les Etats-Unis sur le territoire de la République islamique
d’Iran les 24-25 avril 1980. Certains des termes utilisés par la Cour pour
décrire ces événements empruntent sans critique à la terminologie de la
déclaration du 25 avril 1980 dans laquelle le président des Etats-Unis a
essayé de justifier de diverses façons, sur le plan du droit international, la
prétendue opération de sauvetage. Mais, même lorsque la déclaration du
président est citée, certains passages très importants pour l'appréciation
correcte des événements en sont omis.

Que s'est-il passé en réalité ? Dans la nuit du 24 au 25 avril 1980, des
unités armées des forces militaires des Etats-Unis ont envahi le territoire de
la République islamique d’Iran. Selon la déclaration faite le 25 avril 1980
par le président des Etats-Unis, les préparatifs de cette invasion «ont
commencé peu de temps après la prise de notre ambassade … cette opération
complexe devait être précédée d’une préparation et d’un entraînement inten-

56
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (OP. DISS. MOROZOV) 56

sifs et de plusieurs répétitions » (les italiques sont de moi). Cela signifie,
premièrement, que, presque en même temps qu’ils déposaient leur requête
visant à régler le différend par des voies pacifiques, les Etats-Unis ont
entamé des préparatifs pour le trancher par la force armée et, deuxième-
ment, qu’ils sont passés à l'exécution alors que la décision de la Cour était
en suspens.

C’est un fait bien connu que, pendant la période qui a précédé l'invasion
militaire, les Etats-Unis ont concentré près des côtes de l'Iran des forces
navales, y compris /e porte-avions Nimitz. On lit dans la déclaration faite le
25 avril 1980 par le secrétaire à la Défense des Etats-Unis : « Le deuxième
hélicoptère [qui participait à l'invasion] a eu des difficultés, a rebroussé
chemin et s'est posé sur le porte-avions Nimitz en mer Arabique. » (Les
italiques sont de moi.)

La Cour ayant demandé à l’agent des Etats-Unis de lui communiquer
des documents sur les événements des 24-25 avril, ces documents lui ont
été officiellement transmis. Parmi eux se trouve un rapport adressé par les
Etats-Unis au Conseil de sécurité le 25 avril « en application de l'article 51
de la Charte des Nations Unies ». Dans ce rapport les Etats-Unis soutien-
nent que, s’ils ont entrepris la « mission », c'était « dans Pexercice de leur
droit naturel de légitime défense ».

Certes la question d’une invasion militaire commise par un Membre des
Nations Unies contre un autre doit être examinée chaque fois par le
Conseil de sécurité dans l'exercice de la compétence exclusive qu'il tient de
la Charte.

Cependant, comme je l’ai dit, l'invasion du territoire iranien a été
commise par les Etats-Unis alors que le délibéré judiciaire était en cours et
elle avait pour but — au moins selon l’explication donnée par les Etats-Unis
— de régler le différend non par des moyens pacifiques tels que des
négociations ou autres méthodes de ce genre pouvant être employées
parallèlement à la procédure judiciaire, mais par la force.

A mon avis, dans cette situation tout à fait inhabituelle, la Cour ne
saurait se contenter de « faire observer que, quels qu’en soient les motifs,
une opération entreprise dans ces circonstances est de nature à nuire au
respect du règlement judiciaire dans les relations internationales » et de
« rappeler qu’au parapraphe 47, 1 B, de son ordonnance du 15 décembre
1979 elle avait indiqué qu'aucune mesure de nature à aggraver la tension
entre les deux pays ne devait être prise » (par. 93). Elle déclare aussi
« qu’elle n’est pas saisie de la question du caractère licite ou illicite de
l'opération du 24 avril 1980 au regard de la Charte des Nations Unies et du
droit international général » et qu’« il s'ensuit que les conclusions aux-
quelles la Cour est parvenue dans le présent arrêt ne sont pas modifiées du
fait de cette opération » (par. 94).

Jestime que, sans préjudice de la compétence exclusive du Conseil de
sécurité rappelée ci-dessus, la Cour, d’un point de vue strictement juri-
dique, aurait pu attirer l'attention sur le fait juridique incontestable que
l’article 51 de la Charte prévoyant le droit de légitime défense ne saurait

57
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (OP. DISS. MOROZOV) 57

être invoqué que « dans le cas où un Membre des Nations Unies est l’objet
d’une agression armée ». Elle aurait dû ajouter que, dans les documents
que les Etats-Unis lui ont officiellement communiqués sur sa demande au
sujet des événements des 24-25 avril 1980, rien n’établit que les Etats-Unis
aient été l’objet d’une agression armée.

En outre la Cour aurait dû indiquer d’une manière ou d’une autre dans
son arrêt qu’elle considère que le règlement du différend entre les Etats-
Unis et la République islamique d’Iran doit être obtenu exclusivement par
des moyens pacifiques.

9. Parmi les passages des motifs de l’arrêt que j’ai qualifiés au para-
graphe 7 ci-dessus d’inexacts ou de tendancieux il y a ce qui est dit au
paragraphe 88 quant à l'autorisation donnée à l’ancien Chah de se rendre à
New York. Cette autorisation lui a été accordée bien que le Gouvernement
des Etats-Unis sût parfaitement qu’il était considéré par le Gouvernement
et le peuple de la République islamique d’Iran comme ayant été remis sur le
trône par les Etats-Unis après qu’ils eurent renversé le gouvernement
légitime de M. Mossadegh et comme ayant commis les crimes les plus
graves, s'étant rendu responsable de la torture et de l’exécution de milliers
d’Iraniens. Son admission aux Etats-Unis et le refus de l’extrader cons-
tituaient donc de véritables provocations et non point seulement, comme le
suggère l'arrêt, des actes ordinaires ayant simplement donné lieu à un
« sentiment d’offense ».

(Signé) P. MoROZOV.

58

 
